Citation Nr: 9923600	
Decision Date: 08/19/99    Archive Date: 08/26/99

DOCKET NO.  97-01 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for residuals of a low back 
injury with degenerative changes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. L. Puchnick, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1979 to June 
1982.

This case is currently before the Board of Veterans' Appeals 
(BVA or Board) on appeal from an October 1996 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri, which denied service connection 
for residuals of a low back injury with degenerative changes.  
The veteran filed a timely appeal to that adverse 
determination.

In March 1998, the Board remanded the instant appeal for 
further development, to include obtaining private medical 
records and records from the Social Security Administration 
(SSA).  Additionally, a VA examination was scheduled.  The 
claims file has been returned to the Board for appellate 
review.


FINDINGS OF FACT

1.  In December 1976, prior to active service, the veteran 
was diagnosed with spasm of the lumbar paraspinous muscles 
due to a wrestling injury.  X-ray examination of the lumbar 
spine revealed slight narrowing of the lumbosacral 
interspace, and spina bifida occulta of S1, S2, and S3.

2.  The veteran was diagnosed with low back pain during 
active service in December 1981.

3.  In April 1982, the veteran was referred for an in-service 
musculoskeletal examination, which was found to be within 
normal limits.

4.  In June 1992, the veteran presented with a job-related 
injury of acute sciatica and acute low back pain.

5.  In July 1992, the veteran was treated by a private 
physician for complaints of back and bilateral leg pain; he 
reported that he had fallen down a flight of stairs at work 3 
weeks previously.

6.  Following VA examination of the spine in September 1996, 
the veteran was diagnosed with degenerative disc disease, L3-
L4 through L5-S1, with herniated nucleus pulposus (HNP), L5-
S1.

7.  Following VA examination in October 1998, the examiner 
concluded that, while it could be assumed that the veteran 
suffered a soft tissue injury to the low back while on active 
duty, it resolved spontaneously and was unrelated to his 
present disc condition.

8.  There is no competent medical evidence that the veteran 
currently suffers from a low back disorder related to active 
service.


CONCLUSION OF LAW

The claim of entitlement to service connection for residuals 
of a low back injury with degenerative changes is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in service.  38 U.S.C.A. 
§ 1131 (West 1991); 38 C.F.R. § 3.303(a) (1998).  In 
addition, if a condition noted during service is not shown to 
be chronic, then generally a continuity of symptomatology 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b) (1998).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 

§ 3.303(d) (1998).  If a chronic disorder, such as arthritis, 
is manifest to a degree of ten (10) percent within 1 year 
after separation from service, the disorder may be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 
3.309 (1998).

Service connection may also be established for aggravation of 
a preexisting injury or disease.  38 C.F.R. § 3.306 (1998).  
Regulations provide that a preexisting injury or disease will 
be considered to have been aggravated by active military, 
naval, or air service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. §§ 1137, 1153 (West 
1991); 38 C.F.R. § 3.306(a).  In deciding a claim based on 
aggravation, after having determined the presence of a 
preexisting condition, the Board must first determine whether 
there has been any measured worsening of the disability 
during service and then whether such worsening constitutes an 
increase in disability.  See Browder v. Brown, 5 Vet. App. 
268, 271 (1993); Hensley v. Brown, 5 Vet. App. 155, 163 
(1993).  Temporary or intermittent flare-ups of the 
preexisting condition during service are not sufficient to be 
considered aggravation unless the underlying condition (as 
contrasted to the symptoms) has worsened.  Hunt v. Derwinski, 
1 Vet. App. 292, 296-97 (1991).

Unless there is clear and unmistakable evidence to the 
contrary, VA must presume that the veteran was in sound 
condition except as to those defects, infirmities, or 
disorders noted at the time of his entrance into service.  
38 U.S.C.A. §§ 1111, 1137 (West 1991).  The presumption of 
sound condition provides that every veteran shall be taken to 
have been in sound condition when examined, accepted, and 
enrolled for service, except as to those defects, 
infirmities, or disorders noted at the time of examination, 
acceptance, and enrollment, or where clear and unmistakable 
evidence demonstrates that the injury or disease existed 
before acceptance and enrollment and was not aggravated by 
such service.  The term "noted" denotes only such 
conditions as are recorded in examination reports.  A 
reported history of pre-service existence of conditions 
recorded at the time of examination does not constitute a 


notation of such conditions.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304 (1998); Crowe v. Brown, 7 Vet. App. 238, 245 (1994).

The first step in the Board's analysis is to determine 
whether the appellant has presented a well-grounded claim.  
In this regard, the appellant bears the burden of submitting 
sufficient evidence to justify a belief by a fair and 
impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 Vet. App. 69, 73 
(1995).  Simply stated, a well-grounded claim must be 
plausible or capable of substantiation.  Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  Where the determinative issue 
involves medical etiology or a medical diagnosis, competent 
medical evidence that the claim is "plausible" or 
"probable" is required for the claim to be well grounded.  
See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), aff'g 9 
Vet. App. 341 (1996) (adopting the definition of a well-
grounded claim as set forth by the United States Court of 
Appeals for Veterans Claims (hereinafter, the Court), in 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996)).  

The burden of submitting a well grounded claim may not be met 
by merely presenting lay testimony, because lay persons are 
not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  There must be 
medical or, in certain circumstances, lay evidence of 
incurrence or aggravation of a disease or injury in service, 
and medical evidence of a nexus or link between the claimed 
in-service disease or injury and a current disability.  See 
Epps, 126 F.3d at 1468, Savage v. Gober, 10 Vet. App. 488, 
493 (1997).

In addition, establishment of a well-grounded claim may be 
shown under the provisions of 38 C.F.R. § 3.303(b) when the 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service or during an applicable 
presumption period and still has such a condition.  Such 
evidence must be medical unless it relates to a condition as 
to which, under the applicable case law of the Court, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded on the basis 
of § 3.303(b) if the condition is 

observed during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology.  Savage, 10 Vet. App. at 498.

In determining whether a claim is well grounded, the Board is 
required to presume the truthfulness of the evidence.  
Robinette, 8 Vet. App. at 77-78; King v. Brown, 5 Vet. App. 
19, 21 (1993).  In the absence of evidence of a well-grounded 
claim, there is no duty to assist the claimant in developing 
the facts pertinent to the claim, and the claim must fail.  
Epps, 126 F.3d at 1469; Slater v. Brown, 9 Vet. App. 240, 243 
(1996); Gregory v. Brown, 8 Vet. App. 563, 568 (1996) (en 
banc).  

In the instant case, the veteran contends that the RO erred 
in denying service connection for residuals of a low back 
injury with degenerative changes.  He recalls that his 
earliest memory of low back pain stems from his teenage 
years, when he and his family were cutting firewood for the 
day.  He reports that he was diagnosed with spina bifida 
occulta in 1976, prior to entry into active service, and that 
he suffered from muscle spasm in the low back prior to 
service.  The veteran avers that during cold weather training 
in Fort Wainwright, Alaska, in 1980, he developed a sharp 
pain in his low back as the result of pulling a heavy sled 
loaded with gear, which weighed approximately 750 pounds.  He 
contends that this aggravated his spina bifida occulta.  The 
veteran also avers that he had to carry many heavy pieces 
during service in order to assemble bridges.  He states that 
his low back pain has increased since those incidents, and 
claims that he should have been provided with an X-ray 
examination of his low back when he complained of muscle 
spasm during active service in November 1980, because such 
examination would have revealed narrowing of the lumbosacral 
disc space as well as spina bifida occulta. 

The veteran's claims file contains pre-service medical 
records from the Nevada Hospital, Nevada, Missouri, dated in 
December 1976, which show a diagnosis of spasm of the lumbar 
paraspinous muscles due to a wrestling injury.  (The veteran 
stated in May 1999 that the spasm was due to running laps at 
the gym).  X-ray 


examination of the lumbar spine revealed slight narrowing of 
the lumbosacral interspace, and spina bifida occulta of S1, 
S2, and S3.

Review of the veteran's service medical records reveals that 
his October 1979 enlistment examination is completely 
negative with respect to complaints and diagnosis of, or 
treatment for, a low back disorder.  In November 1980, the 
veteran complained of muscle spasm of the back for 24 hours.  
He stated that he suffered a history of spasm to the back.  
The veteran also stated that he had to stretch out his back 4 
years previously during a wrestling match.  No diagnosis was 
provided.  A December 1981 physical therapy note diagnosed 
low back pain, which was treated on two occasions in that 
month.  In April 1982, the veteran was referred for a 
musculoskeletal examination, which was found to be within 
normal limits.  The veteran's claims file does not contain a 
copy of a separation examination report.

Post-service medical records include private X-ray 
examination of the lumbar spine in March 1996 by Robert G. 
Schwegler, M.D.  Impression was of a radiographically-normal 
lumbosacral spine.

Impression following private magnetic resonance imaging (MRI) 
of the lumbar spine in March 1996 by Ken C. Davidson, M.D., 
was canal stenosis with posterior central bulging of the L3-
L4 intervertebral disc, central L4-L5 intervertebral disc 
herniation of moderate degree, and fairly large right central 
and paracentral L5-S1 intervertebral disc herniation.

In May 1996, the veteran filed his claim of entitlement to 
service connection for a back injury, claiming that it 
occurred in 1981.

The veteran was afforded a VA examination of the spine in 
September 1996.  X-ray impression of the lumbosacral spine 
was possible mild degenerative disc disease at the L3-L4 
interspace.  MRI impression was degenerative disc disease of 
the lower lumbar spine, specifically involving L3-L4 through 
L5-S1, with moderate-sized broad base posterior disc bulges 
present at the levels of L3-L4 and more 

predominantly at L4-L5, which slightly lateralized left from 
midline at that level.  Diagnosis following examination of 
the spine was degenerative disc disease, L3-L4 through L5-S1, 
with herniated nucleus pulposus, L5-S1.

A lay statement received in November 1996 from J.B. stated 
that he had known the veteran for 18 years, and that the 
veteran had written him that he had injured his back while 
pulling a long sled loaded with gear and supplies during cold 
weather training in Alaska.  J.B. stated that the veteran had 
never complained of low back pain prior to enlistment, and 
that the pain had gotten worse over the years.

A second lay statement received in November 1996 from the 
veteran's ex-wife, D.L.W., stated that the veteran had a 
great deal of trouble with his back during their marriage, 
and that it was due to an old Army injury which occurred 
while he was in Alaska.  She stated that the back problem 
became the focus of their life together, and rendered the 
veteran unable to function as a normal husband.

During his February 1997 hearing before the RO, the veteran 
presented testimony concerning the history of his low back 
disorder, which was largely cumulative of evidence previously 
of record.  The veteran reiterated that he suffered from both 
muscle spasm and spina bifida occulta prior to active 
service.  He asserted that, while he did have a preexisting 
back disorder, it was aggravated by the in-service sledding 
exercise in Alaska, as well as the lifting of heavy pieces 
required in the building of a bridge.

In September 1998, pursuant to the March 1998 remand by the 
Board, records were received from D. Luke Knox, M.D., which 
show that the veteran was seen in July 1992 with a chief 
complaint of back and bilateral leg pain.  The veteran 
reported that he had fallen down a flight of fourteen stairs 
while at work 3 weeks previously.  Radiographic examination 
was said to reveal a bilateral pars defect, as well as a 
herniated disc on the left at L5-S1, but in an August 1992 
report, Dr. Knox stated that he believed that he viewed 
another person's X-rays, and that there was no evidence of 
either a pars defect or a herniated intervertebral disc.  An 
addendum to 

the report stated that the veteran returned for clinical 
evaluation, and that his computed tomography (CT) scan 
revealed a marked herniated disc on the left at L4-5, and 
another herniated disc on the right at L5-S1.  The veteran 
stated that he had not had a previous back injury, and had 
never seen anyone before for a back problem.  In a December 
1992 statement, Dr. Knox recommended that the veteran not 
return to work at his previous position.  In May 1993, Dr. 
Knox stated a suspicion that the veteran's back disability 
would last for more than 1 year.  Finally, in a January 1997 
statement, Dr. Knox informed the veteran that he had not seen 
him since the middle of 1993, and that he "would be unable 
to comment with any certainty on your multiple questions 
enumerated in your letter received 12-16-96."

As requested in the Board's March 1998 remand, the veteran 
was afforded a VA examination of the spine in October 1998.  
He complained that his back would periodically "go out" for 
no apparent reason.  Additionally, he complained of a 
constant pain in his low back which was aggravated by 
standing or sitting for more than 30 minutes and by repeated 
bending and lifting.  The pain occasionally radiated to the 
left foot, with associated numbness and tingling in the left 
toes.  The veteran denied bowel or bladder incontinence.  The 
findings of the September 1996 X-rays and MRI were noted.  
The diagnosis was degenerative disc disease of the lumbar 
spine.  Upon obtaining the veteran's claims file and 
reviewing same, the examiner stated that:

In conclusion, one must speculate in this 
case and assume the following:

1.  First off, there is no evidence that 
the veteran had any problems with his 
back prior to entering the service.

2.  He has a "bad back" now which he 
attributes to some type of injury which 
he sustained 20 years ago while on active 
duty.  There is no documentation 
regarding said injury.  Nevertheless, I 
would tend to give the veteran the 
benefit of the doubt and assume that he 
did sustain some type of soft tissue 
injury to the lower back while on active 
duty which most likely resolved 
spontaneously and is unrelated to disk 
condition which he is experiencing at 
this time.

In May 1999, records were forwarded by the veteran from his 
SSA file.  With respect to this evidence, the veteran waived 
consideration by the agency of original jurisdiction (AOJ), 
(the RO in this instance), pursuant to 38 C.F.R. § 20.1304(c) 
(1998).  The evidence includes records from Springdale 
Memorial Hospital, Springdale, Arkansas, which show that in 
June 1992 the veteran presented for a job-related injury of 
acute sciatica and acute low back pain.  CT examination in 
July 1992 revealed:  moderate-sized disc herniation apparent 
on the right side at L5-S1; small disc herniation apparent on 
the left side at L4-5; and symmetric disc bulging, L3-L4, 
with associated mild spinal stenosis.  The diagnosis was back 
pain.  A June 1993 decision of SSA found that the veteran was 
entitled to a period of disability beginning on June 9, 1992.  
The veteran's impairment was considered to be "severe" by 
SSA, and was listed as herniated nucleus pulposus, low back 
pain from a back injury.

Review of the evidence of record reveals that there is no 
competent evidence of in-service aggravation of a preexisting 
low back disorder or of in-service incurrence of a chronic 
back disorder.  See Caluza, 7 Vet. App. at 506; Layno v. 
Brown, 6 Vet. App. 465, 469 (1994); Cartright v. Derwinski, 2 
Vet. App. 24, 25 (1991).  There is simply no medical evidence 
of record (by either a service department, private, or VA 
physician) that the veteran's preexisting slight narrowing of 
the lumbosacral interspace, and spina bifida occulta of S1, 
S2, and S3, measurably worsened during service or that his 
current back disability is related to the claimed injury to 
his back during active service.  See Browder, 5 Vet. App. at 
271; Hensley, 5 Vet. App. at 163.  Indeed, the examiner 
stated during the veteran's most recent VA examination in 
October 1998 that, while it could be assumed that the veteran 
suffered a soft tissue injury to the low back while on active 
duty, it resolved spontaneously and was unrelated to the 
degenerative disc disease with HNP diagnosed in September 

1996, over 14 years subsequent to the veteran's discharge 
from active service.  As stated previously, the Court has 
held that temporary or intermittent flare-ups of a 
preexisting condition during service are not sufficient to be 
considered aggravation unless the underlying condition (as 
contrasted to the symptoms) has worsened.  Crowe, 7 Vet. App. 
at 247-48; Hunt, 1 Vet. App. at 296-97.  There is no medical 
evidence of such worsening in the veteran's case.  Nor is 
there any medical evidence linking the veteran's current back 
disability to a condition observed in service and claimed 
continuous postservice symptomatology.

The Board has given careful consideration to the statements 
of the veteran, including his February 1997 hearing 
testimony, as well as to the statements of J.B. and D.L.W. 
Significantly, however, because none of these individuals is 
a medical expert, they are not qualified to state whether the 
underlying low back disorder (slight narrowing of the 
lumbosacral interspace with spina bifida occulta) worsened 
during the veteran's active service or whether the veteran's 
current back disability is related to any incident or 
manifestation during service.  See Espiritu, 2 Vet. App. at 
494.  As it is the province of trained health care 
professionals to enter conclusions which require medical 
expertise, such as opinions as to diagnosis and causation, 
Jones v. Brown, 7 Vet. App. 134, 137 (1994), laypersons' 
opinions are not competent evidence of in-service aggravation 
of a pre-existing disability or of a nexus between the 
current disability and service.  See also Heuer v. Brown, 7 
Vet. App. 379, 384 (1995), citing Grottveit, in which the 
Court held that the veteran does not meet the burden of 
presenting a well-grounded claim where the determinative 
issues involve medical causation and the veteran presents 
only lay testimony from persons not competent to offer 
medical opinions. The veteran has failed to produce any 
competent medical evidence of in-service aggravation of a 
pre-existing low back disorder or of a nexus between a 
current back disability and service. His claim for service 
connection for residuals of a low back injury with 
degenerative changes must therefore be denied as not well 
grounded.  38 U.S.C.A. § 5107(a); Epps.

The Board recognizes that this appeal is being disposed of in 
a manner which differs from that used by the RO.  The RO 
denied the veteran's claim of entitlement 

to service connection for residuals of a low back injury with 
degenerative changes on the merits, while the Board has 
concluded that the claim is not well grounded.  However, the 
Court has held that "when an RO does not specifically 
address the question whether a claim is well grounded but 
rather, as here, proceeds to adjudication on the merits, 
there is no prejudice to the veteran solely from the omission 
of the well-grounded claim analysis."  Meyer v. Brown, 9 
Vet. App. 425, 432 (1996).

Where, as here, the veteran fails to submit supportive 
medical evidence where the determinative issue involves 
medical causation, the claim is not well grounded and VA has 
no duty to assist the appellant in developing his claim. 
Franzen v. Brown, 9 Vet. App. 235, 238 (1996), citing Shogren 
v. Brown, 7 Vet. App. 14, 16 (1994).

The Board is aware of no circumstances in this matter that 
would put VA on notice that relevant evidence may exist, or 
could be obtained, that, if true, would make this claim 
"plausible."  While the veteran has reported that he saw a 
private doctor in Neosho, Missouri, for his back between 1983 
and 1986, both he and his ex-wife have stated that the 
physician could not be located.  Accordingly, there is no 
further duty on the part of VA to inform the veteran of the 
evidence necessary to complete his application for the 
claimed benefit.  See 38 U.S.C.A. § 5103 (West 1991); 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997) (per 
curium); Robinette, 8 Vet. App. at 77-78.  The veteran is 
advised that submission of a medical opinion linking a 
current low back disorder to incidents or manifestations 
during his period of active service or medical evidence that 
an underlying pre-existing back disorder was aggravated 
during service would be required in order to render his claim 
well grounded.

Finally, the Board has considered the doctrine of reasonable 
doubt.  However, that doctrine does not apply when the 
claimant has not met the initial burden of submitting a well-
grounded claim.  38 U.S.C.A. § 5107(b) (West 1991); Gilbert 
v. Derwinski, 1 Vet. App. 49, 55-6 (1990).


ORDER

A well-grounded claim not having been submitted, service 
connection for residuals of a low back injury with 
degenerative changes is denied.


		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals



 

